DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Information Disclosure Statement
2.       The information disclosure statement (IDSs) submitted on 08/12/2020 and 11/11/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
3.      The drawings submitted on 08/12/2020 are accepted.
	
Claim Rejections - 35 USC § 102
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6.       Claims 1-2, 5-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh, (US 2011/0227489 A1), hereinafter refer to as Huynh.
          As to claim 1, Huynh discloses in combination with an LED integrated circuit (IC) driver having a voltage reference input to control an IC output current for an LED load demand, the IC supplied with an input voltage, a current regulation system for the IC output current comprising: 
an under-voltage circuit (96, fig.5) which generates a first input to a junction which first input reduces the voltage reference signal (change the reference threshold voltage to a lower voltage VITRIAC, section 0051) when the input voltage to the LED driver falls below a predetermined level (the line voltage is less than reset threshold voltage, section 0051); and 
an over-temperature control circuit (117, fig.5) which generates a second input to the junction which second input reduces the voltage reference signal when a proximally sensed temperature of the LED driver exceeds a predetermined level (section 0050).  
          As to claim 7, Huynh discloses in combination with an LED integrated circuit (IC) driver having a voltage reference input REF to control an IC output current for an LED load demand, the LED IC driver having a pulse width modulation converter operating at a substantially constant frequency with peak current and slope compensation, the LED IC driver having an internal transconductance amplifier to control the 25Docket No. STE_20_NPA1 IC output current, and the IC driver having a disable IC input control to disconnect the LED load from the LED IC driver, the IC supplied with a input voltage, a current regulation system for the IC output current comprising: 
an under-voltage circuit (96, fig.5) which generates a first input to a junction which first input reduces the voltage reference signal (change the reference threshold voltage to a lower voltage VITRIAC, section 0051) when the input voltage to the LED driver falls 
an over-temperature control circuit (117, fig.5) which generates a second input to the junction which second input reduces the voltage reference signal when a proximally sensed temperature of the LED driver exceeds a predetermined level (section 0050); and 
a low voltage turn OFF circuit (comprising 113 and 89, figs.4,5) generating and applying a disablement signal to the disable IC input control based upon sensing a very low voltage at the junction (section 0050).  
          As to claims 2 and 8, Huynh further discloses wherein the under-voltage circuit and the over-temperature control circuit have first and second voltage limiters (114 and 119, fig.5) passing the lowest level of the voltage reference signal to the junction as the voltage reference input (section 0050).  
          As to claims 5-6, Huynh further discloses wherein the LED IC driver has a disable IC input control which disconnects a LED load from the LED driver, the current regulation system including: a low voltage turn OFF circuit (comprising 113 and 89, figs.4,) generating and applying a disablement signal to the disable IC input control based upon sensing a very low voltage at the junction (section 0050).  
          As to claim 11, Huynh discloses A current regulation system providing fine dimming controls, used in combination with an LED integrated circuit (IC) driver having a voltage reference input to control an IC output current for an LED lamp load, the IC supplied with an input voltage, the current regulation and dimming control for the IC output current comprising: 

an over-temperature control circuit (117, fig.5) which generates a second input to the junction which second input reduces the voltage reference signal when a proximally sensed temperature of the LED driver exceeds a predetermined level thereby dimming the LED lamp load (section 0050); 
first and second voltage limiters (114 and 119, fig.5) respectively on the under-voltage circuit and the over- temperature circuit passing, at the junction, the lowest level voltage reference signal to the voltage reference input (section 0050); and 
a low voltage turn OFF circuit (comprising 113 and 89, figs.4,5) generating and applying an IC disablement signal to the LED IC driver input control based upon sensing a very low voltage at the junction (section 0050).  
Claim Rejections - 35 USC § 103
7.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claims 3-4, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh as applied to claims 1 and 2 above, and further in view of Kwok et al., (US 2011/0193542 A1), hereinafter refer to as Kwok.
          Regarding claims 3-4, 9-10 and 12, Huynh discloses an LED IC driver as shown above. 
But fails to specifically disclose a variable resistor (VR) control circuit to generate a third input to the junction to reduce the voltage reference signal under control of a VR in the VR control circuit, the third input not to exceed a predetermined level as claimed. However Kwok teaches an IC driver wherein the IC driver comprising a variable resistor (566, fig.5B) to generate an input to amplifier to reduce voltage (section 0032). In purpose of having a voltage value corresponds in a known manner to the temperature of the IC (section 0032). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Huynh’s to have Kwok’s variable resistor because Kwok provides the motivation it can set a voltage value corresponds in a known manner to the temperature of the IC so that the output of amplifier can be monitored to determine a fault condition that may be triggered one or more of the actions of OTP or OVP (sections 0007, 0032).
	
Conclusion
9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844